Citation Nr: 9905978	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  90-27 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran, who is entitled to pension, served on active 
duty from April 1952 to April 1956 and from December 1959 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1989 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The notice of disagreement was submitted in January 1990.  
The statement of the case was issued in April 1990.  A 
substantive appeal was received in June 1990.  The Board 
remanded the case in July 1992, April 1995 and November 1996 
for additional development of the evidence.

The issue of entitlement to service connection for residuals 
of Agent Orange, is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no credible evidence of record that the claimed 
inservice stressors actually occurred.

2.  The evidence of record does not demonstrate that the 
veteran engaged in combat.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. § 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The service medical records are negative for findings or 
diagnoses of PTSD or any other psychiatric disorder during 
active service.

The veteran' service personnel records indicate that he 
served in Vietnam from May 1962 to June 1963.  He was 
assigned to the 178th Signal Co., 39th Signal Battalion.  
Those records also show that he was awarded the Good Conduct 
Medal, the National Defense Service Medal, the United Nations 
Service Medal, the Vietnam Campaign and Service Medals.  
Under the section entitled Campaigns is listed "VN 
ADVISORY".  The veteran's military occupational specialty 
from March 1960 to February 1966 is listed as "RAD REL & 
CARR OPER".  

On VA examination in August 1989, the vet reported that while 
in combat he saw his friend's brain blown away by an enemy 
and since then he had never been the same and was getting 
worse.  The diagnoses included PTSD.  The examiner indicated 
that the reported event of seeing his friend blown to death 
by the Vietcong and seeing the brains scattered all over 
constituted an event outside the range of usual human 
experience.  

By letter dated in August 1992, the RO requested that the 
veteran provide additional information regarding the death 
reported at the August 1989 VA examination.  The RO asked 
that the veteran provide the name of the person(s) and dates, 
locations, unit assignments and military operation or action, 
if known.  The veteran did not response to that request for 
information.  In July 1994, May 1995, April 1996, and 
December 1996, the RO again requested that the veteran submit 
more detailed information regarding the reported stressor.  
No response from the veteran has been submitted.  

In June 1998, the RO sent a letter to the Department of the 
Army, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) requesting supporting evidence of the 
veteran's claimed stressor.  The USASCRUR responded in July 
1989 indicating that the veteran must furnish the name of the 
reported soldier who was killed in order to attempt to verify 
the claimed stressor.  Attached was an extract of a seven 
year history submitted by the 39th Signal Battalion.  These 
reports have been reviewed and do not support the veteran's 
allegations regarding the claimed stressor.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

In adjudicating a claim for PTSD, the current applicable 
provisions state that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  The 
United States Court of Veterans Appeals (Court) has held that 
the determination of combat status is a question to be decided 
on the basis of the evidence of record in case.  See, Cohen v. 
Brown, 10 Vet. App. 128,146 (1997), citing West v. Brown, 7 
Vet. App. at 76 (1994).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
C.F.R. § 3.304(f) (1998).

If a veteran alleges that he engaged in combat and there is 
no record of such activities, the Board must make a finding 
as to the credibility of the veteran's assertions that he 
engaged in combat. See Cohen, supra.  Then the Board must 
make a finding whether the veteran engaged in combat. Id.  
Whether the veteran engaged in combat is a question that is 
decided on the basis of the evidence of record in each case, 
and is determined through receipt of certain recognized 
military citations or other supportive evidence.  West v. 
Brown, 7 Vet. App. 70 (1994).  If a veteran did not engage in 
combat, his own allegations are insufficient to establish a 
service stressor; rather, the stressor must be established by 
official service records or other credible supporting 
evidence.  Doran v. Brown, 6 Vet. App 283 (1994); Zarycki, 
supra.

In Cohen, the Court held that where there has been an 
"unequivocal" diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  In examining the 
diagnosis, the adjudicators may reject a claim only upon 
finding a preponderance of the evidence against a PTSD 
diagnosis, against the occurrence of in-service stressor(s), 
or against the connection of the present condition to the in-
service stressor(s).  10 Vet. App. at 153.

After a full review of the record, including the contentions 
of the veteran, the Board concludes that entitlement to 
service connection for PTSD in not warranted.  The veteran 
has reported that he witnessed the death of a friend during 
combat in Vietnam.  However, the veteran has not provided any 
identifying information, including the name of the person 
killed or the date of that occurrence.  The RO has requested 
more information from the veteran on five occasions and he 
has failed to respond.  The USASCRUR cannot verify the 
alleged stressor without at least minimal identifying 
information, such as a name of the person killed.  There is 
simply no evidence of record to support that veteran's 
reported stressor or showing that he engaged in combat with 
the enemy during active duty in Vietnam.  Therefore, the 
Board finds that the veteran's allegations regarding the 
alleged stressor are not credible and that he did not engage 
in combat with the enemy.  As such, his lay statements 
regarding the alleged stressor are not enough to establish 
the occurrence of stressors.  

The Board acknowledges that the record contains a diagnosis 
of PTSD as a result of the August 1989 VA examination.  
Reviewing that report, it is apparent that the information 
relied upon by the examiner as to the stressor did not 
include any verified data, but was wholly derived from 
history as provided by the veteran.  The Board is not bound 
to accept the veteran's uncorroborated account of his Vietnam 
experiences or to accept any unsubstantiated opinions of 
mental health personnel that the alleged PTSD had its origins 
during the veteran's service in Vietnam.  See Cohen, supra.  

In sum, the diagnosis of PTSD in this case is not 
determinative since it was based on an unsubstantiated 
history related by the veteran.  Cohen; Swann v. Brown, 5 
Vet. App. 229 (1993).  As there have been no recognized 
military citations or other supportive evidence that the 
veteran was engaged in combat, his lay statements are 
insufficient to establish the occurrence of the claimed 
stressors.  Cohen; Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996); West, supra.

The record does not include any credible supporting evidence 
that a claimed inservice stressor actually occurred.  The 
Board finds that the weight of the evidence in this case is 
against the veteran's claim.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


